           Case 3:20-cv-00917   Document 1   Filed 06/05/20   Page 1 of 17




Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241

Juan C. Chavez, OSB No. 136428
Email: jchavez@ojrc.info
Brittney Plesser, OSB No. 154030
Email: bplesser@ojrc.info
Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info
Franz H. Bruggemeier, OSB No. 163533
Email: fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC
1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770

Attorneys for Plaintiffs




Page 1                              COMPLAINT
             Case 3:20-cv-00917         Document 1         Filed 06/05/20    Page 2 of 17



                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                        PORTLAND DIVISION

DON’T SHOOT PORTLAND, a nonprofit                        Case No.
corporation, in its individual capacity,
NICHOLAS J. ROBERTS, in an individual
capacity and on behalf of themselves and all             COMPLAINT
others similarly situated, MICHELLE
“MISHA” BELDEN, in an individual                         (Violations of Civil Rights: 42 U.S.C. §
capacity and on behalf of themselves and all             1983)
others similarly situated
        Plaintiffs
        v.
CITY OF PORTLAND, a municipal                            JURY TRIAL DEMANDED
corporation,
        Defendant.

Plaintiffs, by and through their attorneys, allege:

                                       NATURE OF ACTION

                                                    1.

         This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiffs bring this civil

rights action to stop the City of Portland from using chemical weapons against them in order to

suppress plaintiffs’ right to free speech. For the past seven days, plaintiffs, along with tens of

thousands of their fellow community members, and millions of other people around the world,

have taken to the streets to protest white supremacy and police violence in the United States

generally and in Portland specifically. The Portland Police Bureau (“PPB”), like police

departments all over the country, has responded with indiscriminate, unchecked, and

unconstitutional violence against protesters. In particular, PPB has repeatedly used chemical

agents (“tear gas”) against crowds of protesters, including plaintiffs who had committed no

criminal acts, posed no threat of violence to any person, and were merely engaged in protected

speech. The use of tear gas is particularly dangerous at the present time because it is specifically

designed to irritate the respiratory system and to cause people to expel mucus and aspirated
Page 2                                       COMPLAINT
             Case 3:20-cv-00917        Document 1       Filed 06/05/20      Page 3 of 17



saliva. In the midst of a global pandemic, the deadly novel COVID-19 virus is known to spread

principally through aspirated saliva and mucus. The use of tear gas by the City violates plaintiffs’

rights under the First and Fourth Amendments to the United States Constitution. If this Court

does not prohibit the City from continuing to violate the constitutional rights of plaintiffs, the

City is likely to continue this conduct. Plaintiffs are entitled to a temporary restraining order,

permanent injunction, and an award of attorneys’ fees and costs.

                                  JURISDICTION AND VENUE

                                                   2.

         This court has subject matter jurisdiction over plaintiffs’ claims of violation of federal

constitutional rights pursuant to 28 U.S.C. §§ 1331(a) and 1343 because the causes of action

arise under 42 U.S.C. § 1983.

                                                   3.

         Venue is proper in the District of Oregon pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to plaintiffs’ claims occurred in the District

of Oregon and because defendants are subject to personal jurisdiction in the District of Oregon.

                                              PARTIES

                                                   4.

         Plaintiff Don’t Shoot Portland is a not for profit corporation, incorporated under the laws

of the state of Oregon, whose principle place of business is Portland, Multnomah County,

Oregon. Don’t Shoot Portland is a Black-led organization whose fundamental mission is to

advocate for social and racial justice in Portland. Don’t Shoot Portland was formed in the wake

of the Ferguson uprising stemming from the police killing of Michael Brown and community

outrage at police violence directed at Black people. Don’t Shoot Portland provides support for

grassroots organizing and education on issues of police brutality, the school to prison pipeline,


Page 3                                      COMPLAINT
             Case 3:20-cv-00917        Document 1        Filed 06/05/20     Page 4 of 17



and combatting white supremacy and racism. Don’t Shoot Portland holds ongoing events and

trainings related to its mission such as bystander intervention trainings, and advocates for

demilitarization of the police. Its programs include a children’s art and social justice council,

community clothing tree, and community legal clinics. Don’t Shoot Portland also advocates for

social justice and change though supporting direct action in a safe manner; participating,

organizing and supporting protests; providing know your rights trainings and information; and

providing jail support to people arrested during demonstrations. Don’t Shoot Portland recognizes

that mass mobilizations and demonstrations are necessary for politicians and the general public

to understand the importance of an issue in order to enact policies responsive to community

demands in order to create and foster a more equitable City. Don’t Shoot Portland has devoted

resources to identifying, counteracting, and addressing the practices alleged in this complaint,

and this diversion of resources has frustrated its mission. As a result of the PPB’s

unconstitutional policy, practice, and customs, as alleged herein, Don’t Shoot Portland must

devote additional resources to educating, informing, and protecting protesters from

unconstitutional practices, and this diversion of resources has frustrated its mission.

                                                   5.

         Plaintiff Nicholas J. Roberts, at the time of filing and all material times, was a resident of

Portland, Multnomah County, Oregon.

                                                   6.

         Plaintiff Michelle “Misha” Belden (Pronouns: They/Them), at the time of filing and all

material times, was a resident of Portland, Multnomah County, Oregon.

                                                   7.

         Defendant City of Portland is a political subdivision of the State of Oregon. The Portland

Police Bureau (“PPB”) is a department or division of the City. As a local governmental entity,


Page 4                                       COMPLAINT
             Case 3:20-cv-00917       Document 1       Filed 06/05/20       Page 5 of 17



the City of Portland is a suable person under 42 U.S.C. § 1983. Every person who used tear gas,

as described below, was an employee or agent of the City of Portland. On information and belief,

each and every decision to indiscriminately use tear gas against plaintiffs was made at a

sufficiently high level as to be policy decision of the City of Portland.

                                  GENERAL ALLEGATIONS

                                                 8.

         The disproportionate and excessive use of force against African Americans by police

officers in the United States is a well-documented, systemic problem. It exists in every police

department in this country, including the PPB.

I.       George Floyd

                                                 9.

         On May 25, 2020, in Minneapolis, Minnesota, a Black man named George Floyd was

murdered on video by Officer Derek Chauvin of the Minneapolis Police Department while three

of his fellow officers watched and did nothing to intervene. Officer Chauvin knelt on Mr.

Floyd’s neck while Mr. Floyd pleaded for his life, repeatedly telling Chauvin that he could not

breath. A bystander video of the murder quickly went viral, sparking outrage throughout the

country.

                                                 10.

         For many Americans, and particularly Black Americans, the murder of George Floyd, in

broad daylight while being openly filmed by a witness, was the proverbial straw that broke the

camel’s back. Fed up with the empty platitudes and the endless yet ineffective “reforms” by their

political and law enforcement leaders, millions of Americans took to the streets in protest,

demanding an end to police violence and white supremacy, and refusing to leave those streets

unless and until meaningful change is made.


Page 5                                     COMPLAINT
             Case 3:20-cv-00917       Document 1        Filed 06/05/20    Page 6 of 17



                                                11.

         Protests against police violence have been met with police violence in nearly every city

around the country. Videos shared in the press and on social media show the police in this

country out of control: attacking journalists, attacking bystanders, threatening children,

assaulting people for insulting them, engaging in drive-by attacks with “less lethal” weapons,

planting weapons in the hands of people arrested, pulling off demonstrators’ CDC-recommended

facemasks and macing them, kettling whole groups of protesters only to launch tear gas at them,

driving their cars directly through crowds of people, using military helicopters in efforts to

terrify civilians, discussing plans to shoot protesters, and above all, using massive amounts of

tear gas in a massive systemic effort to stop people from protesting police violence. This violent

police response has only strengthened the resolve of protesters.

II.      Portland

                                                  12.

         Beginning on May 29, 2020, and every night since then, Portlanders have been

demonstrating in the streets demanding justice for George Floyd and demanding an end to police

violence. The PPB, like police departments throughout the country, have met these demands with

violence.

                                                  13.

         A focal point of conflict between PPB and protesters has been the “Justice Center” in

downtown Portland, which is, as of the date of this filing, is completely surrounded by fencing.

The building houses PPB’s central precinct, which includes command staff offices, a jail where

hundreds of humans – disproportionately Black – are housed in small cage like cells, and a small

number of courtrooms where the “business” of the criminal legal system perpetuating these




Page 6                                     COMPLAINT
             Case 3:20-cv-00917       Document 1         Filed 06/05/20    Page 7 of 17



racial inequalities continues every working day. It is, in short, a perfect symbol of the harms the

protesters seek to address.

                                                   14.

         PPB is determined to keep the protesters away from the Justice Center, closing public

streets, erecting fences, and guarded by lines of law enforcement officers wearing armor,

helmets, and gas masks, and stocked with weapons. Every night since the protests began has

ended with a standoff around the Justice Center between police and protesters, culminating in

PPB indiscriminately spraying demonstrators with tear gas while launching aerial munitions into

the air above their heads. The police then scatter the protesters throughout the streets of

downtown Portland, continuing to assault them with more tear gas, rubber bullets, and aerial

munitions.

III.     Tear Gas and COVID 19

                                                   15.

         Riot control agents (here referred to as “tear gas”) are chemical compounds that

temporarily make people unable to function by causing irritation to the eyes, mouth, throat,

lungs, and skin. Several different compounds are considered to be riot control agents, including

chloroacetophenone (“CN”), hlorobenzylidenemalononitrile (“CS”), and oleoresin capsicum

(“OC”). OC is derived from capsaicin and designed to be an irritant and inflammatory agent

“primarily affect[ing] the respiratory tract.” CS is a nerve gas designed to inflict pain, and

degrade the mucous membranes in a person’s eyes, nose, mouth, and lungs. The PPB uses both

CS and OC, and possibly others.

                                                   16.

         PPB launches tear gas from canisters at protesters, which releases the chemical agent in

gaseous form, exposing people through skin contact, eye contact, or breathing it in. Tear gas


Page 7                                     COMPLAINT
             Case 3:20-cv-00917         Document 1          Filed 06/05/20    Page 8 of 17



causes irritation to the area of contact within seconds of exposure, including eye burning,

excessive tearing, blurred vision and redness; runny nose, and nasal burning and swelling; mouth

burning, irritation, difficulty swallowing and drooling; chest tightness, coughing, choking

sensation, wheezing, shortness of breath; burns and skin rash. Some people experience nausea

and vomiting. Studies show that tear gas is linked to miscarriage and fetal harm. Moreover, the

1993 International Chemical Weapons Convention, Geneva, bans tear gas from use by military

forces during war.

                                                      17.

         COVID-19, or Coronavirus, is a novel and serious respiratory virus which impacts the

upper and lower respiratory system. It is spread primarily through droplets when an infected

persons coughs or sneezes, or through droplets of saliva or discharge from the nose. For all these

reasons, the CDC recommends people wear face coverings over the nose and mouth to help

prevent the spread of COVID-19. There is no vaccine nor cure for COVID-19, and no one has

prior immunity. As such, the virus has spread across the globe, and has been designated a global

pandemic. Those infected with COVID-19 can experience no symptoms, mild symptoms, or

severe symptoms. As such, and due to limited COVID-19 testing, the true rate of COVID-19

infections is unknown.

         Because of racism and its impact on economic and health disparities, Black people,

Indigenous people, and people of color are more likely to develop, suffer, and face complications

from COVID-19 than their white counterparts. 1

                                                      18.

         Many recent reports link the use of tear gas to exacerbation of spreading of COVID-19.

Indeed, Oregon Health and Science University (“OHSU”) President Danny Jacobs, M.D.,


1
 See https://multco.us/novel-coronavirus-covid-19/news/new-numbers-show-covid-19-damage-communities-color-
leaders-call
Page 8                                       COMPLAINT
             Case 3:20-cv-00917        Document 1         Filed 06/05/20   Page 9 of 17



F.A.C.S., released a statement acknowledging that “Protests have long served as a positive agent

for social change in the U.S.,” and that PPB’s “use of tear gas and other chemical means to

control crowds has raised great concern among medical professionals as we simultaneously try to

manage a global pandemic.” The statement further opined:

         While large gatherings in general provide increased opportunities for the
         transmission of COVID-19, the use of tear gas could significantly exacerbate
         the spread. Tear gas is a chemical that attacks the mucous membranes of the
         eyes, nose, throat and lungs and causes severe pain and irritation; exposure to
         tear gas can result in blindness, bleeding, crying and coughing. The release of
         airborne droplets through tear gas-induced coughing could accelerate the
         spread of COVID-19 and lead to a surge in new cases. Damage to the
         respiratory tract can put individuals at greater risk of adverse outcomes if they
         become infected with COVID-19. 2

                                                    19.

         The use of tear gas is, by its very nature, indiscriminate. Everyone must breathe, and

anyone who breathes in the area where police have used tear gas will be harmed by the gas. The

City of Portland knew this when it decided to procure the tear gas, arm police with the tear gas,

and authorize police to use tear gas in its downtown core on protesters. The City knew that the

gas would harm people who were not engaged in any unlawful activity and where PPB had no

probable cause that individuals had committed any crimes.

IV.      Don’t Shoot Portland

                                                    20.

         Don’t Shoot Portland has been participating the local demonstrations and providing

assistance and support to protesters. It has participated in, monitored, and amplified calls to end

racist policing and the violent police response to nonviolent protesters. It strongly opposes the

use of tear gas and any force against protesters.



2
 Available at https://news.ohsu.edu/2020/06/05/statement-on-tear-gas-and-nonviolent-
protests?linkId=90165009 (last visited 6/4/20).

Page 9                                      COMPLAINT
           Case 3:20-cv-00917        Document 1         Filed 06/05/20   Page 10 of 17



V.     Nicholas J. Roberts

                                                  21.

       Nicholas J. Roberts is an Oregonian who lives in downtown Portland. He attended his

first protest on May 29, 2020, because he wanted to protest police brutality and the oppression of

Black people. He took precautions because of COVID-19, putting on gloves, face masks, and

safety glasses, and tried to practice social distancing. Mr. Roberts attended demonstrations on

May 29, 30, 31 and June 1, and saw peaceful protesters. Mr. Roberts was not engaging in any

unlawful activity when the PPB began launching tear gas into the largely peaceful crowd

protesting police violence in front of the Justice Center. He was physically harmed and

frightened by PPB’s use of tear gas. Mr. Roberts attended protests on May 30, May 31, and June

2, and had a similar experience: PPB launched tear gas at peaceful protesters demonstrating

against police violence at the Justice Center who were not engaged in any unlawful conduct.

VI. Michelle “Misha” Belden

                                                  22.

       Mx. Belden had attended the protest in Downtown Portland on June 2, 2020. They were

protesting against the brutality the country witnessed when George Floyd of Minneapolis, MN

was murdered by a Minneapolis Police Officer. They wished to be with their community as it

protested against police violence and racism. They were attending the march from SE Portland to

Pioneer Plaza in Downtown Portland. There, they heard a few explosions in the distance. They

arrived at the area around SW 3rd and SW Salmon. They found a crowd chanting, and mostly

calm. Suddenly, there was a flash bang then tear gas. Everyone started scattering. They were

trapped between walls of gas, a fence, and lines of police officers. The air was thick with tear

gas. They believed the police were trying to kill them. This continued for several blocks until

they reached safety around SW Naito and Harvey MLK.


Page 10                                   COMPLAINT
           Case 3:20-cv-00917         Document 1         Filed 06/05/20   Page 11 of 17



                                     CLASS ALLEGATIONS

                                                   23.

       Plaintiffs Nicholas J. Roberts and Misha Belden bring this action pursuant to Rules 23(a)

and 23(b)(1) and (2) of the Federal Rules of Civil Procedure on behalf of themselves and a class

of similarly situated individuals.

                                                   24.

       The proposed class is defined as follows: all individuals who currently or who will in the

future engage in protest activities that follow the death of George Floyd opposing police violence

and white supremacy.

                                                   25.

       The class period commences on May 25, 2020 and extends to the date on which PPB is

enjoined from, or otherwise ceases, enforcing their unconstitutional policy, practice, and custom

of using indiscriminate excessive force, including but not limited to the use of tear gas,

irrespective of the individualized conduct of specific protesters. Specifically excluded from the

class are Defendant and any and all of their respective affiliates, legal representatives, heirs,

successors, employees, or assignees.

                                                   26.

       This action has been brought and may properly be maintained as a class action under

Federal law and satisfies numerosity, commonality, typicality, and adequacy requirements for

maintaining a class action under Fed. R. Civ. P. 23(a).

                                                   27.

       The Class is so numerous, on information and belief, over 1,000, that joinder is

impractical. Maintaining individual actions would create a risk of “inconsistent or varying

adjudications with respect to individual class members that would establish incompatible

Page 11                                     COMPLAINT
           Case 3:20-cv-00917         Document 1          Filed 06/05/20   Page 12 of 17



standards of conduct for the party opposing the class.” Fed. R. Civ. P. 23(b)(1)(A). Multiple

courts issuing multiple injunctions governing use of force standards for law enforcement would

be untenable.

                                                    28.

   Common questions of law and fact exist as to all members of the class. These legal and

factual questions include but are not limited to:

   •   By engaging in the tactics alleged herein, has Defendant violated the First Amendment?

   •   By engaging in the tactics alleged herein, has Defendant violated the Fourth

       Amendment?

   •   By allowing an unconstitutional pattern, practice, and custom of using indiscriminate

       excessive force against protesters, has Defendant violated the First and Fourth

       Amendments?

   •   Has Defendant exhibited a deliberate indifference to the unconstitutional conduct alleged

       herein?

   •   By utilizing indiscriminate force, such as tear gas, has Defendant unlawfully chilled the

       speech rights of protesters?

                                                    29.

       Plaintiffs Robert’s and Belden’s claims are typical of the claims of the class members.

The harms Plaintiffs suffered and will suffer, as a result of Defendant’s courses of conduct, are

typical of the harms suffered by class members. “[T]he party opposing the class has acted or

refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole[.]” Fed. R. Civ. P.




Page 12                                     COMPLAINT
           Case 3:20-cv-00917         Document 1          Filed 06/05/20   Page 13 of 17



23(b)(1)(A). There is no allegation that Plaintiffs have been targeted because of anything unique

to them as individuals.

                                                    30.

       Plaintiffs Roberts and Belden will fairly and adequately protect the interest of the Class.

Plaintiffs have no interests adverse to the interests of the class. Plaintiffs retained counsel with

experience and success in the prosecution of civil rights litigation. Counsel for Plaintiffs know of

no conflicts among class members or between counsel and class members.

                                                    31.

       Plaintiffs Roberts and Belden seek injunctive and declaratory relief. Any injunction

requiring Defendants to address their constitutional violations would prevent other litigants from

seeking a different injunction. Plaintiffs Roberts and Belden seek class certification under Fed.

R. Civ. P. 23(b)(1).

                               FIRST CLAIM FOR RELIEF
(Excessive Force – Violation of Fourth Amendment – 42 U.S.C. § 1983 brought on behalf of
Plaintiff Don’t Shoot Portland Individually and Plaintiffs Roberts and Belden Individually
                                  and the Putative Class)

                                                    32.

       Plaintiffs restate and incorporate herein all previous paragraphs of this Complaint.

                                                    33.

Count 1: Municipal Liability – Unlawful Practice or Policy Allowing Indiscriminate Use of
Force as Tactic to Disperse Crowd.

       The City of Portland has an official policy allowing the use of tear gas against a crowd

whenever it determines that the crowd creates a “civil disturbance.” This policy has no

relationship with the Graham v. Connor Fourth Amendment standard regulating the use of force

against individuals. It expressly allows for the indiscriminate use of force against a crowd of

people, in violation of the Fourth Amendment.

Page 13                                     COMPLAINT
           Case 3:20-cv-00917          Document 1       Filed 06/05/20    Page 14 of 17



       Alternatively, even if the policy itself is constitutional, PPB’s actual practice and custom

is to allow the use of tear gas against a crowd even when a substantial number of people in that

crowd, or even the majority of that crowd, have engaged in no criminal acts and are not a danger

to any person.

                                                  34.

       On May 29, 30, 31 and June 2 and 3, 2020, PPB deployed tear gas and other crowd

control munitions on large crowds of peaceful protesters and continued to deploy tear gas at

people running away. Videos documenting the indiscriminate nature of this force deployment are

rampant. 3 The City has tacitly and explicitly authorized the use of indiscriminate crowd control

munitions on crowds of protesters by justifying uses of similar tactics, including tear gas shot

indiscriminately into crowds of protesters, at protests on these dates.

       The City, acting pursuant to this policy, custom, or practice, unlawfully used tear gas

against plaintiffs as alleged above.

                                                  35.

Count 2: Municipal Liability – Action of Policymaking Officials

       The decision to use tear gas against the crowds containing plaintiffs on May 29, 30, 31

and June 1, 2, and 3 was made by officials of the PPB who are sufficiently senior that the

decision may fairly be said to represent official policy of the City of Portland. PPB Chief Jami

Resch is the highest level of authority within the PPB, and Mayor of Portland Ted Wheeler, also

the Police Commissioner, has acknowledged receiving minute-to-minute reports from PPB of

events on the ground at the protest. The decision to use tear gas was made by official policy

makers the Chief of PPB and the Mayor of Portland.


3
 E.g. https://twitter.com/mrolmos/status/1268072714926878720?s=21;
https://twitter.com/matcha_chai/status/1268043556913987584?s=21


Page 14                                    COMPLAINT
            Case 3:20-cv-00917        Document 1          Filed 06/05/20   Page 15 of 17



                                                    36.

Count 3: Municipal Liability -- Ratification

        PPB Chief Jamie Resch stated in a news conference on June 3 that the decision to use

tear gas against a crowd of protesters the evening prior was made by incident commanders at the

scene. As such, the decision to use tear gas against the crowds containing plaintiffs on May 29,

30, 31 and June 1, 2, and 3 was made by incident commanders on scene. As alleged above, these

decisions to use tear gas were ratified by the Chief of PPB and the Mayor of Portland.

                             SECOND CLAIM FOR RELIEF
 (Violation of the First Amendment – 42 U.S.C. § 1983 brought on behalf of Plaintiff Don’t
    Shoot Portland Individually and Plaintiffs Roberts and Belden Individually and the
                                     Putative Class)

                                                    37.

        Plaintiffs restate and incorporate herein all previous paragraphs of this Complaint.

                                                    38.

        Plaintiffs were engaged in constitutionally protected acts of free speech, including public

demonstration opposing racism and police violence against Black people. Plaintiffs will continue

to do so in the future.

                                                    39.

        PPB’s use of force against Plaintiffs for engaging in First Amendment protected activity

and, in an effort, to deter future similar activity, evidences a pattern and practice of

unconstitutional conduct that is certain to continue absent any relief.

                                                    40.

        Plaintiffs reasonably fear the PPB’s continued use of tear gas on protesters and PPB’s

acts would chill a reasonable person from continuing to engage in protected First Amendment

Activity.



Page 15                                     COMPLAINT
            Case 3:20-cv-00917        Document 1         Filed 06/05/20   Page 16 of 17



                                                   41.

Municipal Liability – First Amendment

       The City of Portland has a custom and practice of using militarized force against anti-

police protesters, as demonstrated by the use of tear gas against those protesting outside the

Justice Center, a significant symbolic representation of the issues being protested. The

defendants’ use of force was intended to punish a group of protesters en masse for their political

speech, and to deter further similar expressions of speech. The supervisory decision to fire tear

gas indiscriminately into a crowd of protesters demonstrating outside the Justice Center was

made in retaliation for the protesters’ protected speech condemning the police at the symbolic

embodiment of the protest subject matter and to chill the expression of further similar speech.

                                                   42.

       The supervisor defendants who authorized, made, and ratified the decision to attack anti-

police demonstrators are sufficiently senior so that their decision can fairly be said to be the

official policy of the City of Portland.

                     REASONABLE ATTORNEY’S FEES AND COSTS

       42 U.S.C. § 1988(b) allows “the prevailing party . . . a reasonable attorney’s fee as part of

the costs. . .” in an action brought under 42 U.S.C. § 1983.

       Plaintiffs requests that the court grant reasonable attorneys’ fees in this action.

                                     PRAYER FOR RELIEF

WHEREFORE, plaintiffs pray for their costs and disbursements incurred herein and for the

following in accordance with the proof at trial:

       1.      A temporary restraining order, prohibiting the City of Portland from using tear

               gas as a crowd control measure;

///


Page 16                                    COMPLAINT
           Case 3:20-cv-00917        Document 1    Filed 06/05/20      Page 17 of 17



      2.      A permanent injunction, prohibiting the City of Portland from using tear gas as a

              crowd control measure;

      3.      Attorney’s fees; and

      4.      Any other relief the court deems proper.



DATED this 5th day of June 2020

                                            s/J. Ashlee Albies
                                            J. Ashlee Albies, OSB No. 051846
                                            Whitney B. Stark, OSB No. 090350
                                            Maya Rinta, OSB No. 195058
                                            Albies & Stark LLC

                                            Jesse Merrithew, OSB No. 074564
                                            Viktoria Safarian, OSB No. 175487
                                            Levi Merrithew Horst PC

                                            Juan C. Chavez, OSB No. 36428
                                            Brittney Plesser, OSB No. 154030
                                            Alex Meggitt, OSB No. 174131
                                            Franz H. Bruggemeier, OSB No. 163533
                                            Oregon Justice Resource Center

                                            Attorneys for Plaintiffs




Page 17                                  COMPLAINT
